Citation Nr: 1033265	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic dermatitis eczematoid of the hands, feet, thighs, and 
back.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for transient global 
amnesia, claimed as a neurological disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1943 to November 1945, to include service as a pilot 
in the Pacific Theater of Operations (PTO).  He additionally was 
a member of the Navy Reserves until April 1952.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.  The issues have been recharacterized with regard to a 
claimed "neuropsychiatric disorder" to better reflect the 
evidence of record and the allegations of the Veteran.


FINDINGS OF FACT

1.  The Veteran failed to report for a necessary VA examination 
scheduled in connection with a claim for increased evaluation, 
without showing of good cause or attempt to reschedule; notice of 
such is presumed mailed to his address of record in the normal 
course of business.

2.  Currently diagnosed skin cancer was not first manifested on 
active duty service or for many years after; the preponderance of 
the evidence is against a finding that skin cancer is related to 
military service.

3.  There is no currently diagnosed chronic acquired psychiatric 
disorder.

4.  Currently diagnosed transient global amnesia was not first 
manifested on active duty service; the preponderance of the 
evidence is against a finding that transient global amnesia is 
related to military service.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic dermatitis eczematoid of the hands, feet, thighs, and 
back is denied as a matter of law.  38 C.F.R. § 3.655 (2009).

2.  The criteria for service connection of skin cancer have not 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

3.  The criteria for service connection of an acquired 
psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303 (2009).

4.  The criteria for service connection of transient global 
amnesia have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in July 2006 and October 2006.  Notice was supplemented in 
September 2008, following the initial adjudication, followed by 
readjudication of the claim in a supplemental statement of the 
case.  A multipart notice suffices so long as the notice affords 
the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained all available service treatment records, to 
include records from the Veteran's period of Reserve service.  
The Veteran has not identified any relevant private medical 
records, but VA has obtained all available records of VA 
treatment as reported by the Veteran.  Appropriate VA 
examinations were performed in 2006; the examiners reviewed the 
claims files, made all required findings, and provided rationales 
for stated conclusions.  The examinations are adequate.  VA 
determined that a second skin examination was required to 
evaluate the current status of the service connected disability, 
but the Veteran failed to report.  He also declined to appear at 
a personal hearing.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Chronic Dermatitis Eczematoid of the Hands, Feet, Thighs, 
and Back.

The Veteran was service connected for chronic dermatitis 
eczematoid (dermatitis or eczema) in a July 1951 rating decision, 
which assigned a 30 percent evaluation.  That evaluation was 
reduced to 10 percent in June 1956, but in December 1956, the 30 
percent evaluation was restored.  A 30 percent evaluation has 
been in effect since that time.

In July 2006, the Veteran requested a assignment of an increased 
evaluation for his service connected dermatitis.  A VA 
examination was requested.  The Veteran reported that he had 
received notice of the examination at his address of record and 
he intended to report.  The examination was in fact performed in 
September 2006, and a report of such is of record.

Based on receipt of extensive VA treatment records for various 
skin disorders and the Veteran's reports of worsening of his 
service connected disability, VA determined in November 2009 that 
another skin examination was necessary for proper evaluation of 
the claim.  Such was scheduled at the VA Medical Center (VAMC) in 
Phoenix in December 2009.  VAMC records reflect that the 
Veteran's correct address was of record.  However, the Veteran 
failed to report for the examination.

In August 2010 correspondence, the Veteran's representative noted 
the failure to report, and appears to argue that the Veteran did 
not receive notice of the examination, based on the lack of 
evidence of notice in the record.  Rescheduling of the 
examination was not requested.

Regulations provide that in connection with a claim for increased 
evaluation, when entitlement to the benefit sought cannot be 
determined without a VA examination and a claimant fails to 
report for such examination without a showing of good cause, 
"the claim shall be denied."  38 C.F.R. §  3.655(b) (emphasis 
added).  

The Veteran has offered no real explanation for his failure to 
report; his representative argues that VA has not proven he was 
properly notified.  However, the request for examination was 
properly entered into the VA computer system, as documented in 
the file, and that request appears to have been properly tracked.  
The VAMC had, and therefore presumably used, the Veteran's 
correct address of record.  VA presumes that in the normal course 
of business the notice was mailed to that address and the postal 
service delivered such.  The mere absence of a copy of the VMAC 
notice to the Veteran is not evidence of a lack of notification.  
"Because the regular practices of VA do not include maintaining a 
hard copy of the veteran's notice of his/her scheduled VA 
examination, the absence of any such copy from the claims file 
cannot be used as evidence to demonstrate that [a] notice was not 
mailed."  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

Importantly, the Veteran has not at any time requested the missed 
and necessary examination be rescheduled.  He has not expressed a 
willingness to report for examination if it were rescheduled.  

Under these circumstances, no good cause for the failure to 
report is shown.  The explanation offered, such as it is, 
presumes a series of failures on the part of the government which 
would strain credulity given the evidence of record that standard 
and previously successful procedures were followed.  

Accordingly, an evaluation in excess of 30 percent for chronic 
dermatitis eczematoid of the hands, feet, thighs, and back is not 
warranted, as a matter of law.  38 C.F.R. § 3.655.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Malignant tumors, 
which are considered to include cancerous skin lesions, are a 
listed chronic disease.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive 
period is one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Skin Cancer

The Veteran has alleged alternatively that his currently 
diagnosed and well documented skin cancer is related to his 
service connected dermatitis, or that the skin cancer was caused 
by his exposure to heat and sun in the PTO during WWII.  

Service treatment records, including records of Reserve service, 
do show a diagnosis of dermatitis; the Veteran was in fact 
discharged from service because the skin disease rendered him 
unsuited to perform his military duties.  There are no reports or 
complaints of sun related damage, however.  The Veteran was not 
treated for sunburn, sun poisoning, or any kind of heat 
exhaustion in service.  A fungal infection was noted and related 
to his dermatitis.  

Although the Veteran has reported being treated for sun damaged 
skin in service and periodically through the years afterwards, 
post service VA records document such in 1969, when areas of 
actinic keratosis were first reported alongside chronic 
dermatitis.  Beginning in 1977, small lesions identified as 
squamous cell carcinoma or basal cell carcinoma (skin cancers) 
were identified.  Records reflect that since that time, various 
cancerous lesions and noncancerous actinic keratoses have been 
identified and treated on a regular basis.  As cancerous growths 
were first identified well after the first post-service year, 
presumptive service connection is not applicable.  

At the September 2006 VA skin examination, the examiner was able 
to review the claims file and recent VA treatment records, as 
well as take a history from the Veteran.  Physical examination 
showed "severely sun damaged skin" on the Veteran's face, 
hands, and arms.  There was no evidence of current eczema.  The 
doctor noted that the Veteran believed that his in-service 
eczema/dermatitis was the same as sun damaged skin.  The examiner 
stated that this was "patently untrue."  The examiner indicated 
that records did not support a finding of sun damaged skin, 
actinic keratoses, or skin cancer as of 1952.

The Veteran submitted color photographs of his forearms, showing 
extensive skin damage, to include cracking and scabbing.

While the Veteran is competent to report the presence of skin 
problems and their physical appearance, as those are symptoms 
observable through his five senses, he lacks the specialized 
training and knowledge necessary to render a diagnosis of the 
observed skin problems.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His opinion of a relationship between his skin cancer and his 
service connected eczematoid dermatitis, while sincerely held, is 
outweighed by the credible and competent opinion of the VA 
examiner, who found such a relationship to be "patently false."

Further, while it is generally accepted that sun damage can lead 
to skin cancer, there is no evidence of record of such damage in 
service.  The Veteran did serve in the Pacific, and was stationed 
on Guam.  Certainly he was exposed to the sun during that 
service.  However, there is no indication of excessive exposure, 
as would be indicated by sunburns, heat stroke, or sun poisoning.  
The Veteran has not even alleged such incidents.  Moreover, the 
medical evidence of record does not note sun-related skin damage 
until more that 20 years after his separation from active duty; 
the VA examiner indicated that there was no sign of such as of 
1952.

No medical professional has related currently diagnosed skin 
cancer, or even the possibly precancerous actinic keratosis 
lesions, to in-service sun exposure.  Several treating doctors in 
fact note the Veteran's long term sun exposure in Arizona, after 
service, as a factor in the development of his current skin 
problems.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for skin cancer 
is not warranted.

B.  Acquired Psychiatric Disorder

The veteran has claimed service connection for an acquired 
psychiatric disorder, to include PTSD, based on his WWII service.  

Service connection for PTSD requires establishment of a verified 
stressor event.  Where a veteran participated in combat, or 
served in an area and under circumstances where fear of hostile 
military action was realistic, alleged stressor events may be 
conceded where the allegations are otherwise consistent with 
service.  38 C.F.R. § 3.304(f).  Records reflect that the Veteran 
was awarded the Combat Action Ribbon (CAR) by the Chief of Naval 
Operations in May 2001, based on his WWII service.  The CAR is 
sufficient to verify any allegation of a combat related stressor; 
the Veteran has not alleged any such stressors, however, despite 
a request for a description of a specific event and inquiries 
upon VA examination.  Nonetheless, VA has conceded the existence 
of "combat stressors," assuming that the Veteran was citing his 
general combat experiences as a stressor.

However, a review of extensive VA treatment records, from 1969 to 
the 2010, and an August 2006 VA psychiatric examination reveals 
no past or current diagnosis of any chronic acquired mental 
health disorder, to include PTSD.  The August 2006 examiner noted 
that the Veteran had no concerns over his emotional functioning.  
He was slightly irritable and angry, particularly over some of 
his many physical ailments, and he reported some symptoms of 
PTSD, such as avoidance behaviors and two or three dreams a year, 
but the examiner stated that no clinical diagnosis of PTSD was 
warranted; nor was any other acquired psychiatric disorder 
identified.  While an amnesic disorder was noted, the examiner 
specified that such was neurological in nature, and not 
psychiatric.

A neuropsychiatric consultation was attended in December 2007; at 
that time the doctor confirmed that while the Veteran was 
depressed at that time, no clinical diagnosis was warranted.  The 
Veteran did display cognitive impairments and memory problems.  
The doctor again indicated that the problems were not 
psychiatric.  She suggested the possibility of cortical dementia 
or a vascular deficiency.

In sum, no competent evidence establishes any current diagnosis 
of any acquired psychiatric disorder.  The Veteran is not 
competent, as a layperson, to render a psychiatric diagnosis, as 
such is not observable or interpretable in the absence of 
specialized training and knowledge.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He does not report that any qualified medical 
professional has diagnosed PTSD or other acquired psychiatric 
disorder, and the evidence of record indeed shoes no such 
diagnosis.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for an acquired 
psychiatric disorder is not warranted.

C.  Transient Global Amnesia

The evidence of record does, however, establish the current 
diagnosis of transient global amnesia.  VA records reflect that 
the Veteran began experiencing short periods of lost memory in 
the 1980's.  He would be unable to recall several hours of his 
day, though later he often recovered his memories.  Current VA 
records also show a more generalized cognitive decline, which 
appears to be progressive.

Service records show no impaired memory or cognitive functions, 
or complaints of such.  The Veteran did not sustain a head injury 
in service, nor has he alleged such.  There is no evidence of any 
neurological impairment or problem in service, or for forty years 
afterward.

No doctor or other medical professional has related the transient 
global amnesia to service.  While the Veteran has claimed that 
his memory problems are related to his WWII combat experiences as 
part of a psychiatric disorder, the evidence of record is clear 
that the memory and cognitive deficiencies are neurological in 
nature.  There is no evidence of record linking a neurological 
disorder to service.  

No formal medical opinion has been requested on this point.  
However, in the absence of any competent evidence suggestive of 
even a possible link to service, the duty to assist the Veteran 
does not require one.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The preponderance of evidence is against the claim; there is no 
doubt to be resolved; and service connection for transient global 
amnesia is not warranted.







ORDER

An evaluation in excess of 30 percent for chronic dermatitis 
eczematoid of the hands, feet, thighs, and back is denied.

Service connection for skin cancer is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for transient global amnesia, claimed as a 
neurological disability, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


